Citation Nr: 0717662	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-08 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from June 1968 to 
December 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's hypertension is related to active service.


CONCLUSION OF LAW

Hypertension was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  
Because the claim on appeal is being granted in full, the 
notification and duty to assist provisions of the VCAA are 
deemed fully satisfied.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, hypertension may be presumed to have been incurred 
during service if it first became manifest to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Additionally, service connection may be granted where a 
disability is determined to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

By a December 2002 rating decision, the RO granted service 
connection for diabetes mellitus, type II, due to Agent 
Orange exposure during service.

The veteran's service medical records are negative for 
hypertension.  Subsequent to service discharge, a February 
1979 VA medical record noted no blood pressure problems.  

Private medical records from August 2000 through April 2002 
diagnosed diabetes mellitus and hypertension or elevated 
blood pressure.  A November 2002 private physician statement 
indicated the veteran had been treated for diabetes mellitus, 
type II since August 2000.

A January 2003 VA general medical examination was conducted 
upon a review of the claims file.  The veteran reported that 
hypertension and diabetes were diagnosed in September 2000.  
Upon examination, the diagnoses included diabetes mellitus, 
type II and hypertension.  The examiner concluded that 
hypertension was not related to the diabetes mellitus because 
hypertension was diagnosed at the same time as diabetes.  A 
May 2003 VA peripheral nerves examination was conducted upon 
a review of the claims file.  The diagnoses included diabetes 
mellitus type II, under adequate control.

A January 2004 letter from a private physician noted that the 
veteran had been under his care for approximately 12 years 
and had not carried a hypertension diagnosis or had been 
treated for hypertension.  

A March 2004 letter from a private physician, J.D., M.D., 
opined that the veteran's hypertension was due to Agent 
Orange exposure and was related to diabetes.  Dr. J.D. stated 
that he reviewed the veteran's medical records and noted 
there was no family history of hypertension.  Dr. J.D. stated 
that medical literature demonstrated that Agent Orange 
results in insulin resistance and that this insulin 
resistance is the underlying cause of diabetes mellitus.  Dr. 
J.D. also noted that a large body of evidence indicated that 
the insulin resistance syndrome caused diabetes mellitus and 
hypertension.  Dr. J.D. thus opined that because there was no 
family history of hypertension, it was unreasonable to award 
service connection for diabetes and not for hypertension 
based on Agent Orange exposure.  Dr. J.D. concluded that in 
his medical opinion, the veteran's hypertension was "due to 
his exposure to Agent Orange and related to his diabetes."

In a February 2005 letter, Dr. J.D. stated that he reviewed 
the veteran's private treatment records.  Dr. J.D. reiterated 
his opinion that the veteran's hypertension and diabetes 
mellitus were both due to insulin resistance syndrome, the 
underlying metabolic disorder that results from Agent Orange 
exposure.  The examiner noted that the fact that hypertension 
and diabetes mellitus were diagnosed at the same time is 
evidence that they resulted from the same underlying 
disorder.  

In a February 2005 letter, P.M., M.D., the veteran's 
internist since 2000, when diabetes and hypertension were 
diagnosed, opined that hypertension was secondary to the 
insulin resistance, which has been shown to be connected to 
exposure to dioxins found in Agent Orange.  Dr. P.M. stated 
that relevant research indicates that inflammatory markers 
produced by the insulin resistance promote endothelial 
dysfunction and atherogenesis, which set the hypertensive 
state and that medical literature clearly supports a 
causative relationship between insulin resistance and 
hypertension.  

The Board finds that the competent evidence of record 
supports a finding of service connection for hypertension.  
There is a current diagnosis of hypertension.  Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  Although there is no evidence of 
high blood pressure or hypertension during service, it is 
presumed that the veteran was exposed to Agent Orange during 
service.  See 38 U.S.C.A. § 1116 (West 2002); see also 
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury).  In addition, the other evidence of record indicates 
that the veteran's hypertension is related to active service, 
to include exposure to Agent Orange.  Hickson, 12 Vet. App. 
at 253 (holding that service connection requires medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability).  Although a VA nurse 
practitioner stated that the veteran's hypertension was not 
related to diabetes mellitus, the examiner did not address 
whether the hypertension was related to active service, to 
include as due to Agent Orange exposure.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (noting that the question of 
whether a disability is etiologically related to active 
service requires competent medical evidence).  

Importantly, two private physicians opined that hypertension 
is due to inservice Agent Orange exposure.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the 
Board is not free to substitute its own judgment for that of 
such an expert).  Dr. P.M., the veteran's internist since 
2000, when the diagnoses of diabetes and hypertension were 
made, opined that the veteran's hypertension was secondary to 
the Agent Orange caused insulin resistance.  Another private 
physician, Dr. J.D., opined that due to the lack of a family 
history of hypertension, inservice Agent Orange exposure, and 
a large body of evidence indicating that insulin resistance 
syndrome causes diabetes and hypertension, the veteran's 
hypertension was due to Agent Orange exposure.  In another 
letter, Dr. J.D., upon another review of the veteran's 
private treatment records, opined that the diagnosis of 
hypertension and diabetes at the same time indicated they 
were both due to the same underlying metabolic disorder 
caused by Agent Orange exposure.  The Board finds these 
medical opinions credible as they were supported by a review 
of the pertinent medical evidence and contain supporting 
clinical rationale.  See Madden v. Brown, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (holding that the Board must assess the 
credibility and probative value of the medical evidence in 
the record); see also Prejean v. West, 13 Vet. App. 444, 448-
9 (2000) (holding that factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion).  
Accordingly, service connection for hypertension is granted.


ORDER

Service connection for hypertension is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


